Exhibit 10.5

2010 Performance Based Restricted Stock Agreement

NCR 2006 Stock Incentive Plan

You have been awarded a number of restricted shares of NCR common stock (the
“Restricted Stock”) under the NCR Corporation 2006 Stock Incentive Plan, as
amended and restated effective December 31, 2008 (the “Plan”), as listed on the
restricted stock grant information page on the website of the third party Plan
administrator for NCR Corporation (referred to herein, together with its
affiliate companies, as “NCR”), subject to the terms and conditions of this 2010
Performance Based Restricted Stock Agreement (this “Agreement”) and the Plan.

1. Subject to potential reduction as set forth in Section 2 and further subject
to the other terms and conditions of this Agreement, one hundred and fifty
percent of the Restricted Stock will become nonforfeitable (“Vested”) on
December 31, 2012 (your “Vesting Date”), provided that (i) the Compensation and
Human Resource Committee of the NCR Board of Directors (the “Committee”) has
certified that NCR has achieved the level of Return on Capital (as defined
below) described in your award letter for the period from January 1, 2010,
through December 31, 2011 (the “Performance Period”), and (ii) you are
continuously employed by NCR until your Vesting Date. In all cases, the
Committee shall certify whether NCR has achieved the specified level of Return
on Capital no later than March 15 of the calendar year following the end of the
Performance Period.

2. The actual number of shares of Restricted Stock that become Vested based on
achieving the level of Return on Capital during the Performance Period described
in your award letter may be reduced by the Committee in its sole and absolute
discretion based on such factors as the Committee determines to be appropriate
and/or advisable including without limitation NCR’s achievement of Non-Pension
Operating Income Minus Capital Charge (“NPOICC”) for the Performance Period. It
is the current intention of the Committee that the Committee will exercise its
discretion to reduce the number of shares of Restricted Stock that will Vest
based on NCR’s achievement of NPOICC for the Performance Period as set forth in
the following chart, provided, that the Committee reserves the right to deviate
from such reduction formula based on achievement of NPOICC and may reduce the
number of shares of Restricted Stock that will Vest based on such other factors
as the Committee in its sole and absolute discretion determines to be
appropriate and/or advisable; provided, however, that it is the intention of the
Committee that it will deviate from such reduction formula based on achievement
of NPOICC only in extreme and unusual circumstances:

 

NPOICC Level

   Number of Shares Earned
(as a % of Restricted  Stock
Awarded)  

Threshold

   25 % 

Target

   100 % 

Maximum

   150 % 



--------------------------------------------------------------------------------

3. “NPOICC” is defined as (A minus (B times C)). “A” equals the “Non-Pension
Operating Income” (which is operating income before defined benefit pension
expense (or income) and including costs attributable to stock options) for the
Performance Period, as reported by NCR at the conclusion of the Performance
Period. “B” equals “Controllable Capital”, which is working capital (comprised
of accounts receivable plus inventory, minus the sum of accounts payable,
deferred revenue and customer deposits), plus the sum of Property, Plant &
Equipment, other current assets excluding taxes, and capitalized software, minus
the sum of payroll and employee benefits and other current liabilities,
excluding taxes and severance (FAS 112 liability). “C” equals 10%, which
approximates NCR’s weighted average cost of capital.

4. For purposes of this Agreement, “Return on Capital” shall mean Non-Pension
Operating Income divided by Controllable Capital, each as defined in Section 3
above.

5. If your employment with NCR terminates prior to your Vesting Date due to:
(i) your death; (ii) cessation of active employment by NCR as a result of a
disability for which you qualify for benefits under the NCR Long-Term Disability
Plan or another long-term disability plan sponsored by NCR (“Disability”);
(iii) Retirement (defined as termination by you of your employment with NCR at
or after age 55 with the consent of the Committee other than, if applicable to
you, for Good Reason (as described below) following a Change in Control (as
defined in the Plan)); or (iv) reduction-in-force; then, as soon as reasonably
possible following such termination and the end of the Performance Period, but
not later than March 15 of the calendar year following the end of the
Performance Period, and based upon the Committee’s certification of Return on
Capital, a pro rata portion of the Restricted Stock will become Vested. The pro
rata portion will be determined by calculating the total number of shares you
would have received (through Vesting of Restricted Stock) if your NCR employment
had not terminated prior to your Vesting Date, and multiplying that number by a
fraction, the numerator of which is the number of full and partial months of
employment you completed after the date of grant of this award (the “Grant
Date”), and the denominator of which is thirty-six months. If your employment
terminates prior to your Vesting Date for any reason other than as otherwise
described in this Section 5, the Restricted Stock will automatically be
forfeited and no shares will be issued.

Notwithstanding any provision in this Agreement to the contrary other than
Sections 6, 12, 13, 14 and 19:

(i) in the event a Change in Control occurs on or prior to December 31, 2010 and
this restricted stock award is not assumed, converted or replaced by the
continuing entity, the Restricted Stock shall Vest immediately prior to the
Change in Control (without regard to performance or pro-ration) at the “Target”
level;

(ii) in the event a Change in Control occurs after December 31, 2010 and this
restricted stock award is not assumed, converted or replaced by the continuing
entity, the Restricted Stock shall Vest as follows:

(A) if such Change in Control occurs prior to the end of the Performance Period,
the Restricted Stock will Vest immediately prior to the Change in Control
(without regard to performance after the Change in



--------------------------------------------------------------------------------

Control or pro-ration) based on actual performance to date as of the last day of
the month immediately preceding the month in which the Change in Control occurs,
except that if the Change in Control occurs during the first five days of the
month, then actual performance to date will be measured as of the last day of
the month before the month immediately preceding the month in which the Change
in Control occurs, and

(B) if such Change in Control occurs on or after the end of the Performance
Period, the Restricted Stock will Vest immediately prior to the Change in
Control (without regard to pro-ration) based on actual performance during the
Performance Period;

(iii) except as otherwise provided in clause (v) below, in the event of a Change
in Control on or prior to December 31, 2010 wherein this restricted stock award
is assumed, the Restricted Stock will Vest on your Vesting Date (without regard
to performance or pro-ration) at the “Target” level, subject to your continued
employment through and until your Vesting Date;

(iv) except as otherwise provided in clause (v) below, in the event of a Change
in Control after December 31, 2010 wherein this restricted stock award is
assumed, the Restricted Stock will Vest as follows:

(A) if such Change in Control occurs prior to the end of the Performance Period,
the Restricted Stock will Vest on your Vesting Date (without regard to
performance after the Change in Control or pro-ration) based on actual
performance to date as of the last day of the month immediately preceding the
month in which the Change in Control occurs, except that if the Change in
Control occurs during the first five days of the month, then actual performance
to date will be measured as of the last day of the month before the month
immediately preceding the month in which the Change in Control occurs, in each
case subject to your continued employment through and until your Vesting Date,
and

(B) if such Change in Control occurs on or after the end of the Performance
Period, the Restricted Stock will Vest on your Vesting Date (without regard to
pro-ration) based on actual performance during the Performance Period, subject
to your continued employment through and until your Vesting Date; and

(v) notwithstanding the provisions of clause (iii) and (iv) to the contrary, if,
during the 24 months following the Change in Control, you incur a Termination of
Employment (as defined in the Plan) by NCR other than for Cause (as defined in
the NCR Change in Control Severance Plan, to the extent that you are a
participant in the NCR Change in Control Severance Plan at the time of such
Termination of Employment; otherwise as defined in the Plan) or Disability (as
defined in the Plan) or, if you are a participant in the NCR Change in Control
Severance Plan, an NCR Severance Policy or a similar arrangement that defines
“Good Reason” in the context of a resignation following a Change in Control and
you terminate your employment for Good Reason as so defined, to the extent not



--------------------------------------------------------------------------------

then-Vested, the Restricted Stock award shall Vest immediately upon your
Termination of Employment at the level specified in clause (iii) or (iv) as
applicable.

6. By accepting this award, unless disclosure is required by applicable law or
regulation, you agree to keep this Agreement confidential and not to disclose
its contents to anyone except your attorney, your immediate family, or your
financial consultant, provided such persons agree in advance to keep such
information confidential and not disclose it to others. The Restricted Stock
will be forfeited if you violate the terms and conditions of this Section 6.

7. In the event of a stock dividend, stock split, reverse stock split,
separation, spinoff, reorganization, extra-ordinary dividend of cash or other
property, share combination, or recapitalization or similar event affecting the
capital structure of NCR, the Committee or the Board of Directors of NCR shall
make such substitutions or adjustments as it deems appropriate and equitable to
the number and kind of securities subject to outstanding awards. In the case of
Corporate Transactions (as defined in the Plan), such adjustments may include,
without limitation, (1) the cancellation of outstanding awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such awards, as determined by the Committee or the Board
of Directors of NCR in its sole discretion, provided, that in the event of the
cancellation of such awards pursuant to this clause (1), the awards shall Vest
in full immediately prior to the consummation of such Corporate Transaction;
(2) the substitution of other property (including, without limitation, cash or
other securities of NCR and securities of entities other than NCR) for the
Restricted Stock subject to outstanding awards; and (3) in connection with any
Disaffiliation (as defined in the Plan), arranging for the assumption of awards,
or replacement of awards with new awards based on other property or other
securities (including, without limitation, other securities of NCR and
securities of entities other than NCR), by the affected Subsidiary, Affiliate
(as such terms are defined in the Plan), or division or by the entity that
controls such Subsidiary, Affiliate, or division following such Disaffiliation
(as well as any corresponding adjustments to awards that remain based upon NCR
securities). The Committee will adjust the Performance Goals (as defined in the
Plan) applicable to any awards to reflect any unusual or non-recurring events
and other extraordinary items, impact of charges for restructurings,
discontinued operations, and the cumulative effects of accounting or tax
changes, each as defined by generally accepted accounting principles and as
identified in NCR’s financial statements, notes to the financial statements,
management’s discussion and analysis or other NCR’s SEC filings.

8. You will be the record owner of the Restricted Stock until such shares are
forfeited, and as the record owner you will be entitled to all rights of a
common stockholder of NCR, including without limitation, voting rights and
rights to cash and in-kind dividends, if any, on the Restricted Stock; provided,
however, that the right to dividends will be subject to Section 10 below, and,
prior to your Vesting Date, the Restricted Stock is not freely transferable.
Until the Restricted Stock has become Vested, the Restricted Stock shall be
issued in book-entry only form and shall not be represented by a certificate.
The restrictions set forth in this Agreement shall be reflected on the stock
transfer records maintained by or on behalf of NCR. You agree that, in order to
ensure compliance with the restrictions imposed on the Restricted Stock under
this Agreement, NCR may issue appropriate “stop transfer” instructions to its
transfer agent and/or third party Plan administrator. By execution of this
Agreement and effective until the Restricted Stock has become Vested, you hereby
irrevocably constitute and appoint the Chief Executive Officer and the Chief
Financial Officer of the Company attorneys-in-fact to transfer



--------------------------------------------------------------------------------

the Restricted Stock on the stock transfer records of NCR with full power of
substitution. You agree to take any and all other actions (including without
limitation executing, delivering, performing and filing such other agreements,
instruments and documents) as NCR may deem necessary or appropriate to carry out
and give effect to the provisions of this Agreement. As soon as practicable
after your Vesting Date, subject to Section 11 below, NCR will instruct its
transfer agent and/or third party Plan administrator to release the restrictions
on your record account and the Restricted Stock will become freely transferable.

9. Prior to Vesting, the Restricted Stock may not be sold, transferred, pledged,
assigned or otherwise alienated, except by beneficiary designation, will or by
the laws of descent and distribution upon your death.

10. Any cash dividends declared before your Vesting Date on the Restricted Stock
shall not be paid currently, but shall be reinvested in shares of common stock
of NCR. Any shares resulting from such reinvestment (the “Dividend Shares”) will
be considered Restricted Stock for purposes of this Agreement and will be
subject to all of the terms, conditions and restrictions set forth herein. As of
each date that NCR would otherwise pay the declared dividend on the Restricted
Stock (the “Dividend Payment Date”) in the absence of the reinvestment
requirements of this Section 10, the number of Dividend Shares will be
determined by dividing the amount of dividends otherwise attributable to the
Restricted Stock but not paid on the Dividend Payment Date by the Fair Market
Value of NCR’s common stock on the Dividend Payment Date. The Committee may, in
its discretion, take such action as it deems appropriate regarding in-kind
dividends or distributions with respect to the Restricted Stock prior to your
Vesting Date, which actions may include, without limitation, current
distribution or liquidation or reinvestment in Restricted Stock. Any securities
or property so distributed may, in the Committee’s discretion, be subject to any
or all of the forfeiture provisions set forth in this Agreement.

11. (a) NCR has the right to deduct or cause to be deducted, or collect or cause
to be collected, with respect to the taxation of the Restricted Stock, any
federal, state or local taxes required by the laws of the United States or any
other country to be withheld or paid with respect to the Restricted Stock, and
you or your legal representative or beneficiary will be required to pay any such
amounts. Except as otherwise provided in this Section 11, your acceptance of
this award of Restricted Stock constitutes your instruction to NCR and any
brokerage firm determined acceptable to NCR for such purpose to sell on your
behalf the whole number of shares of Vested Restricted Stock as NCR determines
to be appropriate to generate cash proceeds sufficient to satisfy such tax
withholding requirements. Any such shares of Vested Restricted Stock will be
sold on the day(s) the requirement to withhold taxes arises (e.g., the date that
the Restricted Stock becomes Vested) or as soon thereafter as practicable. You
will be responsible for all brokerage fees and other costs of sale, and you
agree to indemnify and hold NCR harmless from any losses, costs, damages, or
expenses related to any such sale. You acknowledge that neither NCR nor its
designee is under any obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
the tax withholding requirements. Accordingly, you agree to pay to NCR as soon
as practicable, including through additional payroll withholding, any amount of
such taxes required to be withheld that is not satisfied by the sale of Vested
Restricted Stock described above. You acknowledge that this Section 11(a) is
intended to comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the
Securities Exchange



--------------------------------------------------------------------------------

Act of 1934, as amended (the “Exchange Act”), and is to be interpreted to comply
with the requirements of Rule 10b5-1(c), and that you are not aware of any
material, nonpublic information with respect to NCR or any securities of NCR as
of the date of this Agreement.

(b) Notwithstanding the foregoing, if at the time that any shares of Vested
Restricted Stock would otherwise be sold to satisfy tax withholding requirements
pursuant to Section 11(a) you are an executive officer subject to the provisions
of Section 16 of the Exchange Act, you hereby consent and direct that, in lieu
of such sale, NCR shall withhold the whole number of shares of Vested Restricted
Stock as NCR, in its sole discretion, deems necessary to satisfy such tax
withholding requirements, and you agree to pay to NCR, including through
additional payroll withholding, any amount of such taxes required to be withheld
that is not satisfied by the withholding of Vested Restricted Stock described in
this Section 11(b).

(c) Notwithstanding the foregoing, if you are paid through a non-United States
NCR payroll system, you agree that NCR may satisfy any tax withholding
requirements with respect to the Restricted Stock by withholding cash from
compensation otherwise due to you or by any other action as it may deem
necessary to satisfy the tax withholding requirements.

12. In exchange for the Restricted Stock, you agree that during your employment
with NCR and for a twelve (12) month period after the termination of employment
(or if applicable law mandates a maximum time that is shorter than twelve
(12) months, then for a period of time equal to that shorter maximum period),
regardless of the reason for termination, you will not, yourself or through
others, without the prior written consent of the Chief Executive Officer of NCR:
(a) render services directly or indirectly to, or become employed by, any
Competing Organization (as defined in this Section 12) to the extent such
services or employment involves the development, manufacture, marketing,
advertising, sale or servicing of any product, process, system or service which
is the same or similar to, or competes with, a product, process, system or
service manufactured, sold, serviced or otherwise provided by NCR, its
subsidiaries or affiliates, to its customers and upon which you worked or in
which you participated during the last two (2) years of your NCR employment;
(b) directly or indirectly recruit, hire, solicit or induce, or attempt to
induce, any exempt employee of NCR, its subsidiaries or affiliates, to terminate
his or her employment with NCR, its subsidiaries or affiliates, or otherwise
cease his or her relationship with NCR, its subsidiaries or affiliates; or
(c) solicit the business of any firm or company with which you worked during the
preceding two (2) years while employed by NCR, including customers of NCR, its
subsidiaries or affiliates. If you breach the terms of this Section 12, you
agree that in addition to any liability you may have for damages arising from
such breach, any Restricted Stock that has not yet Vested will be immediately
forfeited, and you will pay to NCR the Fair Market Value of any Restricted Stock
that has Vested during the twelve (12) months prior to the date of termination
of your employment. Such Fair Market Value shall be determined as of the Vesting
Date. If you breach the terms of this Section 12 prior to your Vesting Date but
after your employment terminates due to the circumstances described in the first
paragraph of Section 5, your award will be forfeited and you will not receive a
pro rata portion of the Restricted Stock.

As used in this Section 12, “Competing Organization” means (i) an organization
identified as a Competing Organization by the Chief Executive Officer of NCR for
the year in



--------------------------------------------------------------------------------

which your employment with NCR terminates, and (ii) any other person or
organization which is engaged in or about to become engaged in research on or
development, production, marketing, leasing, selling or servicing of a product,
process, system or service which is the same or similar to or competes with a
product, process, system or service manufactured, sold, serviced or otherwise
provided by NCR to its customers. The list of Competing Organizations identified
by the Chief Executive Officer referenced in subpart (i) of this paragraph is
available from the NCR Law Department.

13. By accepting the Restricted Stock, you agree that, where permitted by local
law, any controversy or claim arising out of or related to this Agreement or
your employment relationship with NCR shall be resolved by arbitration. If you
are employed in the United States, the arbitration shall be pursuant to the NCR
dispute resolution policy and the then current rules of the American Arbitration
Association and shall be held at a neutral location, in or near the city where
you work or have worked for NCR if you reported into an NCR facility; or if you
worked out of your residence, the capital city or nearest major city in the
state in which you reside. If you are employed outside the United States, where
permitted by local law, the arbitration shall be conducted in the regional
headquarters city of the business organization in which you work. The
arbitration shall be held before a single arbitrator who is an attorney
knowledgeable in employment law. The arbitrator’s decision and award shall be
final and binding and may be entered in any court having jurisdiction. For
arbitrations held in the United States, issues of arbitrability shall be
determined in accordance with the federal substantive and procedural laws
relating to arbitration; all other aspects shall be interpreted in accordance
with the laws of the State of Ohio, without regard to its conflict of laws
principles. Each party shall bear its own attorney’s fees associated with the
arbitration and other costs and expenses of the arbitration shall be borne as
provided by the rules of the American Arbitration Association for an arbitration
held in the United States, or similar applicable rules for an arbitration held
outside the United States. The Restricted Stock will be forfeited if the
Committee determines that you engaged in misconduct in connection with your
employment with NCR. If any portion of this paragraph is held to be
unenforceable, it shall be severed and shall not affect either the duty to
arbitrate or any other part of this paragraph.

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 12, NCR will sustain irreparable injury and will not have an adequate
remedy at law. As a result, you agree that in the event of your breach of
Section 12, NCR may, in addition to any other remedies available to it, bring an
action in a court of competent jurisdiction for equitable relief to preserve the
status quo pending appointment of an arbitrator and completion of an
arbitration. You stipulate to the exclusive jurisdiction and venue of the state
and federal courts located in Montgomery County, Ohio, the location from which
NCR’s equity programs are administered, for any such proceedings.

14. By accepting the Restricted Stock, you acknowledge and agree that, to the
extent that the Restricted Stock constitutes “Covered Incentive Compensation”
subject to the terms of NCR’s Compensation Recovery Policy, as the same may be
in effect from time to time (the “Compensation Recovery Policy”), then,
notwithstanding any other provision of this Agreement to the contrary, you may
be required to forfeit or repay any or all of the Restricted Stock pursuant to
the terms of the Compensation Recovery Policy. Further, you acknowledge and
agree that NCR may, to the extent permitted by law, enforce any repayment
obligation pursuant to the Compensation Recovery Policy by reducing any amounts
that may be owing from time-to-time



--------------------------------------------------------------------------------

by NCR to you, whether as wages, severance, vacation pay or in the form of any
other benefit or for any other reason.

15. Subject to the terms of this Agreement, you may at any time designate one or
more beneficiaries to receive all or part of any Restricted Stock to be
distributed in case of your death, and you may change or revoke such designation
at any time. In the event of your death, any Restricted Stock distributable
hereunder that is subject to such a designation will be distributed to such
beneficiary or beneficiaries in accordance with this Agreement. Any other
Restricted Stock not designated by you will be distributable to your estate. If
there is any question as to the legal right of any beneficiary to receive a
distribution hereunder, the Restricted Stock in question may be transferred to
your estate, in which event NCR will have no further liability to anyone with
respect to such Restricted Stock.

16. The provisions of this Agreement are severable. If any provision of this
Agreement is held to be unenforceable or invalid by a court or other tribunal of
competent jurisdiction (including an arbitration tribunal), it shall be severed
and shall not affect any other part of this Agreement, which will be enforced as
permitted by law.

17. The terms of this award of Restricted Stock as evidenced by this Agreement
may be amended by the NCR Board of Directors or the Committee.

18. In the event of a conflict between the terms and conditions of this
Agreement and the terms and conditions of the Plan, the terms and conditions of
the Plan shall prevail, except that with respect to matters involving choice of
law the terms and conditions of Section 13 of this Agreement shall prevail.

Notwithstanding any other provision of this Agreement, this award of Restricted
Stock and your right to retain any shares of Restricted Stock that become Vested
hereunder are subject to your timely annual certification to NCR’s Code of
Conduct.